--------------------------------------------------------------------------------

SIXTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENT

            THIS SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this
“Agreement”), entered into as of June 27, 2019, is made and entered into by and
among CNH FINANCE FUND I, L.P. (formerly known as SCM Specialty Finance
Opportunities Fund, L.P.), a Delaware limited partnership (“Lender”), ALKALINE
88, LLC, an Arizona limited liability company, ALKALINE WATER CORP, an Arizona
corporation, and THE ALKALINE WATER COMPANY INC., a Nevada corporation
(collectively, “Borrowers” and each individually, a “Borrower”).

            WHEREAS, the Borrowers and Lender are parties to that certain Credit
and Security Agreement dated as of February 1, 2017 (as the same may from time
to time be amended, restated, supplemented or otherwise modified, collectively,
the “Credit Agreement”), pursuant to which, subject to the terms and conditions
set forth therein, Lender has made certain credit facilities available to the
Borrowers. The Credit Agreement and all instruments, documents and agreements
executed in connection therewith, or related thereto are referred to herein
collectively as the “Existing Loan Documents.”

            WHEREAS, Borrowers have requested and Lender has agreed to, among
other things, amend the terms and conditions of the Existing Loan Documents, in
each case pursuant to the terms and conditions of this Agreement.

            NOW, THEREFORE, in consideration of the foregoing premises, the
mutual covenants and conditions herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

            1.        Defined Terms. Initially capitalized terms used herein and
not defined herein that are defined in the Credit Agreement shall have the
meanings assigned to them in the Credit Agreement (as amended hereby).

            2.        Amendment to Credit Agreement. The Credit Agreement is
hereby amended as follows:

                       (a)        Section 1.2 of the Credit Agreement is hereby
amended by amending and restating the definitions of “Commitment Expiration
Date,” “Revolving Loan Commitment Amount,” and “Termination Fee” therein to read
as follows:

            “Commitment Expiration Date” means July 1, 2021.

            “Revolving Loan Commitment Amount” shall be $5,000,000.

            “Termination Fee” shall mean the amount equal to one percent (1%) of
the Revolving Loan Commitment Amount if a Revolving Facility Termination occurs
before the Commitment Expiration Date. The Termination Fee is an “Obligation,”
as that term is defined herein.

--------------------------------------------------------------------------------

            3.        Representations and Warranties. Each Borrower represents
and warrants to Lender that, before and after giving effect to this Agreement:

                       (a)        All warranties and representations made to
Lender under the Credit Agreement and the Loan Documents are accurate in all
material respects on and as of the date hereof as if made on and as of the date
hereof, before and after giving effect to this Agreement.

                       (b)        The execution, delivery and performance by
each Credit Party of this Agreement and any assignment, instrument, document, or
agreement executed and delivered in connection herewith and the consummation of
the transactions contemplated hereby and thereby (i) have been duly authorized
by all requisite action of the appropriate Credit Party and have been duly
executed and delivered by or on behalf of such Credit Party; (ii) do not violate
any provisions of (A) applicable law, statute, rule, regulation, ordinance or
tariff, (B) any order of any Governmental Authority binding on any Credit Party
or any of the Credit Parties’ respective properties the effect of which would
reasonably be expected to have a Material Adverse Effect, or (C) the certificate
of incorporation or bylaws (or any other equivalent governing agreement or
document) of each Credit Party, or any agreement between any Credit Party and
its shareholders, members, partners or equity owners or among any such
shareholders, members, partners or equity owners; (iii) are not in conflict
with, and do not result in a breach or default of or constitute an Event of
Default, or an event, fact, condition, breach, Default or Event of Default
under, any indenture, agreement or other instrument to which any Credit Party is
a party, or by which the properties or assets of any Credit Party are bound, the
effect of which would reasonably be expected to have a Material Adverse Effect;
(iv) except as set forth herein, will not result in the creation or imposition
of any Lien of any nature upon any of the properties or assets of any Credit
Party, and (v) do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or Credit
Party unless otherwise obtained.

                       (c)        This Agreement and any assignment, instrument,
document, or agreement executed and delivered in connection herewith constitutes
the legal, valid and binding obligation of each respective Credit Party,
enforceable against such Credit Party in accordance with its respective terms.

                       (d)        No Default or Event of Default has occurred
and is continuing or would exist under the Credit Agreement or any of the Loan
Documents, before and after giving effect to this Agreement.

            4.        Conditions Precedent. The amendment set forth in Section 2
shall be effective upon completion of the following conditions precedent (with
all documents to be in form and substance satisfactory to Lender and Lender’s
counsel):

                       (a)        Lender shall have received this Agreement duly
executed by Borrowers;

                       (b)        Payment of all fees, charges and expenses
payable to Lender on or prior to the date hereof, if any, and an amendment fee
which Borrowers hereby agree Lender has fully earned as of the date hereof in an
amount equal to Eleven Thousand Five Hundred and No/100 Dollars ($11,500.00);
notwithstanding anything to the contrary provided herein or in the Credit
Agreement, any and all interest and fees accrued and paid to Lender on or prior
to the date hereof (including, without limitation, any interest at the Default
Rate, to the extent applicable), shall be deemed to have been fully earned and
non-refundable when paid. Borrowers hereby authorize Lender to charge such fees,
charges and expenses against the Borrowing Base; and

2

--------------------------------------------------------------------------------

                       (c)        Borrowers shall have executed and/or delivered
such additional documents, instruments and agreements as requested by Lender.

            5.        Miscellaneous.

                       (a)        Reference to the Effect on the Credit
Agreement. Upon the effectiveness of this Agreement, each reference in (i) the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import or (ii) the other Loan Documents to “the Credit Agreement”
shall mean and be a reference to the Credit Agreement as amended by this
Agreement.

                       (b)        Ratification. Borrowers hereby restate, ratify
and reaffirm each and every term and condition set forth in the Credit Agreement
and the Loan Documents effective as of the date hereof.

                       (c)        Release. By execution of this Agreement,
Borrowers acknowledge and confirm that they do not have any actions, causes of
action, damages, claims, obligations, liabilities, costs, expenses and/or
demands of any kind whatsoever, at law or in equity, matured or unmatured,
vested or contingent arising out of or relating to this Agreement, the Credit
Agreement or the other Loan Documents against any Released Party (as defined
below), whether asserted or unasserted. Notwithstanding any other provision of
any Loan Document, to the extent that such actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and/or demands may exist, each
Borrower voluntarily, knowingly, unconditionally and irrevocably, with specific
and express intent, for and on behalf of itself, its managers, members,
directors, officers, employees, stockholders, Affiliates, agents,
representatives, accountants, attorneys, successors and assigns and their
respective Affiliates (collectively, the “Releasing Parties”), hereby fully and
completely releases and forever discharges Lender, its Affiliates and its and
their respective managers, members, officers, employee, Affiliates, agents,
representatives, successors, assigns, accountants and attorneys (collectively,
the “Indemnified Persons”) and any other Person or insurer which may be
responsible or liable for the acts or omissions of any of the Indemnified
Persons, or who may be liable for the injury or damage resulting therefrom
(collectively, with the Indemnified Persons, the “Released Parties”), of and
from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties, arisiwng out of or relating to
this Agreement, the Credit Agreement and the other Loan Documents which
Releasing Parties ever had or now have against any Released Party, including,
without limitation, any presently existing claim or defense whether or not
presently suspected, contemplated or anticipated. 

                        (d)        Security Interest. Each Borrower hereby
confirms and agrees that all security interests and liens granted to Lender
continue in full force and effect and shall continue to secure the Obligations.
All Collateral remains free and clear of any liens other than liens in favor of
Lender and Permitted Liens. Nothing herein contained is intended to in any way
impair or limit the validity, priority and extent of Lender’s existing security
interest in and liens upon the Collateral.

3

--------------------------------------------------------------------------------

                       (e)        Costs and Expenses. Borrowers agree to pay on
demand all usual and customary costs and expenses of Lender and/or its
Affiliates in connection with the preparation, execution, delivery and
enforcement of this Agreement and all other agreements and instruments executed
in connection herewith, including, including without limitation reasonable
attorneys’ fees and expenses of Lender’s counsel.

                       (f)        GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS.

                        (g)        Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original, and such counterparts together shall constitute one and the same
respective agreement. Signatures sent by facsimile or electronic mail shall be
deemed originals for all purposes and shall bind the parties hereto.

                        (h)        Loan Document. This Agreement and any
assignment, instrument, document, or agreement executed and delivered in
connection with or pursuant to this Agreement shall be deemed to be a “Loan
Document” under and as defined in the Credit Agreement for all purposes.

[Signature Pages Follow.]

4

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement as of the date first hereinabove written.

BORROWERS: THE ALKALINE WATER COMPANY INC.,   a Nevada corporation           By:
_/s/ Richard A. Wright___________________   Name: Richard A. Wright   Title:
Vice President and Secretary                   ALKALINE WATER CORP,   an Arizona
corporation           By: _/s/ Richard A. Wright___________________   Name:
Richard A. Wright   Title: President                   ALKALINE 88, LLC,   an
Arizona limited liability company           By: _/s/ Richard A.
Wright___________________   Name: Richard A. Wright   Title: Vice President and
Secretary

Signature Page to Sixth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------


LENDER: CNH FINANCE FUND I, L.P. (formerly   known as SCM Specialty Finance  
Opportunities Fund, L.P.), a Delaware   limited partnership           By: _/s/
Tim Peters_________________   Name: Tim Peters   Title: Authorized Signatory

Signature Page to Sixth Amendment to Credit and Security Agreement  

--------------------------------------------------------------------------------